t c summary opinion united_states tax_court dina desalvo petitioner v commissioner of internal revenue respondent docket no 22361-03s filed date dina desalvo pro_se marie small for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under code sec_6320 or sec_6330 this case was set for trial at the new york new york trial session beginning on date however on date respondent filed a motion for summary_judgment under rule together with exhibits petitioner did not file an objection to respondent’s motion even though the court permitted her to do so a hearing on the motion was held in new york new york both respondent and petitioner appeared and were heard background petitioner filed federal_income_tax returns for taxable years and with respect to taxable years and respondent conducted an examination of petitioner’s returns respondent and petitioner reached a settlement for each of these years which resulted in deficiencies on date and date petitioner executed forms waiver of restriction on assessment and collection of deficiency of tax for taxable years and respectively respondent assessed the and tax deficiencies and interest on date and date respectively with respect to taxable_year petitioner failed to pay all of the liability reported on her return as due accordingly respondent assessed the unpaid liability interest and an addition_to_tax for failure_to_pay_tax under sec_6651 on or about date petitioner entered into an installment_payment agreement which included the years and the terms of the agreement required petitioner to comply with future filing_requirements to pay all tax_liabilities and to submit to future review to determine whether petitioner’s financial circumstances warranted a change in payment terms petitioner was subsequently asked to provide updated financial information but failed to do so petitioner’s failure to pay her tax_liability as well as her violation of the above provisions requiring the submission of updated financial information upon request caused petitioner to be in default of her installment_agreement respondent sent to petitioner’s last_known_address a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 lien notice dated date advising petitioner that a notice_of_federal_tax_lien had been filed with respect to her unpaid liabilities for taxable years and and that petitioner could receive a hearing with respondent’s office of appeals on date petitioner timely filed a form request for a collection_due_process_hearing for taxable years and on date petitioner timely filed a second form for taxable years and on date a telephone conference was held between petitioner and a settlement officer at respondent’s office of appeals in a letter dated date the settlement officer confirmed the above telephone conversation and petitioner’s request to handle her case and conduct her hearing by telephone and correspondence due to her health after the telephone conference the settlement officer requested additional financial information from petitioner and provided her with a copy of mftra-x transcripts for petitioner’s tax_liabilities for taxable years and in a letter dated date the settlement officer notified petitioner that based on the information provided by petitioner he could not recommend acceptance of petitioner’s offer_in_compromise and he provided his specific reasoning on date respondent’s office of appeals issued to petitioner a notice_of_determination concerning collection action s under code section c or d i general rules discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment is appropriate when the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 ii contention of the parties petitioner contends that she is not liable for the deficiencies and that summary_judgment is inappropriate because she never received the lien notice the penalty for at least three years should be removed because she has been requesting a hearing on such penalties for years and her offer_in_compromise was inappropriately denied respondent contends that summary_judgment is appropriate because even if petitioner did not receive the lien notice 1petitioner refers to a penalty for all years however the record reflects that there are no penalties assessed for the taxable years and only an addition_to_tax was assessed for she timely submitted a form she was given a collection_due_process_hearing to satisfy the requirements under sec_6320 and sec_6330 and the validity and priority of the government’s lien is not conditioned on notification to the taxpayer under the law petitioner’s argument in her petition to the tax_court that the penalty for at least three years should also be removed was not raised in petitioner’s request for a collection_due_process_hearing or during the hearing itself and it cannot be raised for the first time in this court and the settlement officer’s rejection of petitioner’s offer_in_compromise was not raised in her petition to this court and is therefore deemed conceded under rule b iii receipt of lien notice respondent first argues that even if petitioner did not receive the lien notice she timely submitted a form she was given a collection_due_process_hearing to satisfy the requirements under sec_6320 and sec_6330 and the validity and priority of the government’s lien is not conditioned on notification to the taxpayer under the law sec_6321 imposes a lien in favor of the united_states upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability after demand for payment within business days after filing notice of a lien pursuant to sec_6323 the secretary must notify the taxpayer of her right to a fair hearing before an impartial appeals officer generally to be conducted in accordance with the procedures described in sec_6330 d and e sec_6320 before proceeding with a lien the secretary must meet several notice requirements sec_6320 provides that the secretary shall notify in writing the taxpayer described in sec_6321 of the filing of a notice of lien under sec_6323 sec_6320 specifies that such notice be given in person left at the taxpayer’s dwelling or usual place of business or sent by certified or registered mail to the taxpayer’s last_known_address further such notice must be furnished not more than business days after the day of the filing of the notice of lien see id sec_301_6320-1 proced admin regs addresses the consequences of a taxpayer’s not receiving or accepting a collection_due_process_notice cdp_notice that is properly sent by certified mail to the taxpayer’s last_known_address sec_301_6320-1 q a-11 proced admin regs provides a cdp_notice properly sent by certified or registered mail to the taxpayer’s last_known_address is sufficient to start the 30-day period commencing the day after the end of the five business_day notification period within which the taxpayer may request a cdp hearing actual receipt is not a prerequisite to the validity of the cdp_notice the record reflects that respondent sent by certified mail to petitioner’s last_known_address a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date although petitioner timely submitted a form with respect to taxable years and petitioner contends that she never received the aforementioned notice and only became aware of the lien when she went to her bank to secure a mortgage this court finds that the evidence in the record demonstrates that petitioner received the notice and was aware of the lien petitioner received a hearing based on her right under sec_6320 and sec_6330 even assuming that petitioner did not receive the notice the record is sufficient to show that respondent met all of the sec_6320 prerequisites with respect to petitioner’s and tax years there is no genuine issue of material fact and this court holds for respondent as a matter of law iv underlying tax_liability respondent also contends that petitioner’s argument that the penalty for at least three years should also be removed was not raised in petitioner’s request for a collection_due_process_hearing or during the hearing itself and therefore cannot be raised for the first time in this court sec_6330 addresses the matters to be considered at a sec_6320 hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once an appeals officer has issued a determination regarding the disputed collection action the taxpayer may seek judicial review of the determination sec_6330 under sec_6330 a taxpayer may contest an underlying deficiency only if he did not have an opportunity to seek a redetermination before assessment see eg 116_tc_60 giving petitioner the benefit of the doubt this court finds that petitioner’s argument in her petition calls into question the issue of her underlying liability for the deficiencies assessed as to taxable years and however the record shows that both parties agreed to the deficiencies and petitioner executed a form_870 waiver of restriction on assessment and collection of deficiency of tax for taxable years and therefore by signing the form_870 petitioner consented to the assessment and collection of the deficiencies and interest for and and waived the opportunity to petition the court to redetermine the deficiencies 117_tc_324 rivera v commissioner tcmemo_2003_35 affd 102_fedappx_595 9th cir petitioner failed to pay the amount of tax shown on her federal_income_tax return once again giving petitioner the benefit of the doubt this court finds that petitioner’s argument in her petition calls into question the issue of her underlying liability for the unpaid amount and addition_to_tax for the taxable_year as discussed above under sec_6330 the validity of the underlying tax_liability may be raised at the cdp hearing only if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see 263_fsupp2d_1090 n d ohio 208_fsupp2d_698 s d tex a ‘notice of deficiency’ is only required in situations where there is a deficiency and not in situations where as here a taxpayer fails to pay the amount of tax shown on the returns 338_f3d_463 5th cir accord 312_f3d_191 5th cir where a taxpayer receives notice of a tax_liability and has been afforded an opportunity to dispute such tax_liability at the administrative level he may not subsequently raise a judicial challenge to the underlying liability pursuant to sec_6330 see 4_fedappx_526 9th cir affg tcmemo_2000_163 an opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6330-1 a-e2 proced admin regs in the present case petitioner did not raise the issue of her underlying liability as to the taxable_year at her cdp hearing and did not dispute such underlying liability with the settlement officer therefore petitioner’s underlying liability as to the taxable_year was not addressed in respondent’s notice_of_determination and is not reviewable in her present judicial challenge to this court as to petitioner’s argument that the lien on her account should be removed because penalty for at least three years should also be removed this court finds that there is no genuine issue of material fact and we hold for respondent as a matter of law v offer_in_compromise respondent further contends that the settlement officer’s rejection of petitioner’s offer_in_compromise was not raised in petitioner’s petition to this court and is therefore deemed conceded under rule b rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see 117_tc_183 114_tc_176 accordingly this court concludes that petitioner has conceded the determination of the settlement officer that her offer_in_compromise was unacceptable however even if petitioner had raised this issue in her petition to this court on the basis of the record we conclude that summary_judgment is appropriate under an abuse_of_discretion standard we do not interfere unless the commissioner’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 see also 112_tc_19 review for abuse_of_discretion includes any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of collection actions and offers of collection alternatives such as offers in compromise sec_6330 questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 as previously noted offers in compromise are a specifically mentioned collection alternative and they are therefore reviewed under an abuse_of_discretion standard sec_6330 additionally whether respondent may proceed with collection of petitioner’s unpaid liabilities is a challenge to the appropriateness of collection see sec_6330 swanson v commissioner supra therefore had petitioner raised the issue of the rejection of her offer_in_compromise in her petition to this court we would still hold summary_judgment to be appropriate because there is no genuine issue of material fact within the record that would show the settlement officer abused his discretionary power due to the above reasoning this court finds that there is no genuine issue of material fact in the present case and we hold for the respondent as a matter of law respondent’s motion for summary_judgment is granted reviewed and adopted as the report of the small_tax_case division an appropriate order and decision will be entered granting respondent’s motion for summary_judgment
